2019 WI 3

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2018AP1478-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Joseph R. Laumann, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Joseph R. Laumann,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST LAUMANN

OPINION FILED:          January 18, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                               2019 WI 3
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.     2018AP1478-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Joseph R. Laumann, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
             Complainant,                                            JAN 18, 2019
       v.                                                               Sheila T. Reiff
                                                                     Clerk of Supreme Court
Joseph R. Laumann,

             Respondent.




       ATTORNEY     disciplinary       proceeding.            Attorney's         license

suspended.


       ¶1    PER CURIAM.         The Office of Lawyer Regulation (OLR)

and Attorney Joseph R. Laumann have filed a stipulation pursuant

to    Supreme     Court   Rule    (SCR)    22.12       that    Attorney       Laumann's

license to practice law in this state should be suspended for

six months, as discipline reciprocal to that imposed by the

Court   of   Appeals      of   Maryland.     After       careful      review      of   the

matter, we approve the stipulation and impose the stipulated

reciprocal discipline.           The OLR does not seek the imposition of
costs, and we impose none.
                                                                      No.    2018AP1478-D



      ¶2    Attorney       Laumann     was       admitted    to     practice    law   in

Wisconsin in 1999.          He was admitted to practice law in Maryland

in 1998.

      ¶3    Attorney Laumann's Wisconsin law license was suspended

in   May   of    2008    for     failure   to    comply     with    continuing    legal

education requirements and in October of 2008 for failure to pay

state bar dues.         His Wisconsin law license remains suspended.

      ¶4    On     September        28,    2017,      the     Attorney        Grievance

Commission of Maryland (AGC) filed a Petition for Disciplinary

or    Remedial          Action      against       Attorney         Laumann     alleging

professional misconduct in four client matters as follows:

      a.   In 2014, Attorney Laumann was hired to represent a
           client in a bankruptcy matter.     Attorney Laumann
           failed to maintain the client's funds in trust;
           failed to submit payments to the trustee on the
           client's behalf; misrepresented to the bankruptcy
           court that he had mailed payments to the trustee;
           back-dated checks to create the appearance they had
           previously been sent to the trustee; failed to
           respond in a timely manner to an AGC request for
           information; fabricated letters he claimed he sent
           to two banks; failed to maintain adequate trust
           account records; and withdrew cash from his trust
           account for unauthorized purposes.

      b.   In 2013, a client retained Attorney Laumann to
           represent her in a divorce proceeding.    Attorney
           Laumann failed to appear on time for a hearing;
           failed to appear for hearings; and misrepresented
           to a court that he missed a hearing because he was
           unable to drive.

      c.   In 2015, a client retained Attorney Laumann to
           represent her in a child custody dispute. Attorney
           Laumann improperly filed a Complaint for Custody in
           one county when he knew that the client had a
           custody proceeding already pending in another
           county;   improperly  disclosed   confidential  and

                                             2
                                                                        No.    2018AP1478-D


         privileged information in court filings; and failed
         to appear at a hearing.

    d.   In 2013, a client retained Attorney Laumann to
         represent him in a custody matter.         Attorney
         Laumann failed to have a written fee agreement with
         the client; filed a motion which failed to allege
         facts to support the motion; repeatedly attempted
         to collect legal fees from the client that he had
         previously collected; increased his hourly rate
         without communicating the increase to the client;
         failed to provide requested trust account records
         to AGC; and failed to maintain copies of trust
         account records.
    ¶5    On May 14, 2018, the Court of Appeals of Maryland

considered a joint petition of the AGC and Attorney Laumann to

indefinitely suspend Attorney Laumann from the practice of law.

The Court of Appeals of Maryland ordered that, effective June 1,

2018, Attorney Laumann be indefinitely suspended from practicing

law in Maryland.        The Maryland Court of Appeals ordered that as

a condition of petitioning for reinstatement of his Maryland law

license, Attorney Laumann be deemed "fit to practice law by a

medical provider acceptable to Bar Counsel."

    ¶6    Attorney       Laumann        failed      to    notify    the       OLR    of    the
suspension of his Maryland law license within 20 days of its

effective date.

    ¶7    On     August        6,     2018,       the    OLR    filed     a    two       count

complaint.     Count One alleged that by virtue of his Maryland

indefinite   suspension,            Attorney      Laumann      should   be     subject      to

reciprocal discipline in Wisconsin pursuant to SCR 22.22.                                Count

Two alleged that by failing to notify the OLR of his Maryland

suspension     within     20    days      of      the    effective      date        of    such
discipline, Attorney Laumann violated SCR 22.22(1).

                                              3
                                                                         No.       2018AP1478-D



      ¶8     On November 21, 2018, after the OLR's complaint had

been served on Attorney Laumann, Attorney Laumann entered into a

stipulation     with       the    OLR   whereby         he    agreed     that      the     facts

alleged in the OLR's complaint supported a six-month suspension

of   his    license      to   practice       law    in       Wisconsin       as    reciprocal

discipline to that imposed by the Maryland Court of Appeals.

      ¶9     The     OLR      filed     a    memorandum          in    support        of    the

stipulation noting that Wisconsin has no provision for imposing

indefinite suspensions as discipline for attorney misconduct.

The memorandum states that the OLR's director determined that

Maryland's     indefinite          suspension,           which        requires       Attorney

Laumann to successfully petition for the reinstatement of his

law license, is equivalent in effect to a Wisconsin law license

suspension of at least six months, which similarly requires the

disciplined attorney to successfully petition for reinstatement.

Accordingly,       the     OLR     director        determined         that     a    six-month

suspension of Attorney Laumann's Wisconsin law license should be

sought.      In the stipulation, Attorney Laumann agrees that it
would be appropriate for this court to impose a six-month law

license suspension as discipline reciprocal to that imposed upon

him in Maryland.

      ¶10    Under     SCR       22.22(3),       this        court    shall       impose    the

identical discipline imposed in another jurisdiction unless one

or more of three exceptions apply.                       Attorney Laumann does not

claim that any exceptions apply to his case, and he agrees that

a six-month suspension of his Wisconsin law license would be


                                             4
                                                                                No.     2018AP1478-D



appropriate        as    discipline            reciprocal           to     that       imposed     in

Maryland.

      ¶11     In   the       stipulation,          Attorney         Laumann       further       avers

that the stipulation did not result from plea bargaining; that

he    fully    understands          the    allegations              against       him     and    the

ramifications should this court impose the stipulated level of

discipline; that he fully understands his right to contest this

matter; that he fully understands his right to consult with

counsel     and    represents        that       he      has    in      fact     consulted       with

counsel; that his entry into the stipulation is made knowingly

and    voluntarily;          that   he     has          read     the      complaint       and     the

stipulation; and that his entry into the stipulation represents

his decision not to contest the allegations regarding reciprocal

discipline alleged in the OLR's complaint or the level and type

of discipline sought by the OLR's director.

      ¶12     After review of this matter, we accept the stipulation

and   agree    that      a    six-month        suspension           of    Attorney       Laumann's

Wisconsin     law       license     is     equivalent            to      the   indefinite        law
license suspension imposed by the Maryland Court of Appeals.

Because this matter has been resolved by means of a stipulation

without     the    appointment        of       a       referee      and    the     OLR    has    not

requested     the       imposition        of       costs,      we      impose     no     costs    on

Attorney Laumann.

      ¶13     IT IS ORDERED that the license of Joseph R. Laumann to

practice law in Wisconsin is suspended for six months, effective

the date of this order.


                                                   5
                                                           No.   2018AP1478-D



    ¶14    IT IS FURTHER ORDERED that, to the extent he has not

already   done   so,    Joseph   R.   Laumann   shall   comply    with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.

    ¶15    IT    IS    FURTHER   ORDERED    that    compliance   with    all

conditions of this order is required for reinstatement.                  See

SCR 22.28(3).

    ¶16    IT    IS    FURTHER    ORDERED    that    the    administrative

suspension of Joseph R. Laumann's license to practice law in

Wisconsin, due to his failure to pay mandatory bar dues and

failure to comply with continuing legal education requirements,

will remain in effect until each reason for the administrative

suspension has been rectified, pursuant to SCR 22.28(1).




                                      6
    No.   2018AP1478-D




1